The plaintiff in error was convicted of the crime of selling intoxicating liquor and on the 21st day of January, 1910, was sentenced to be confined in the county jail for thirty days and to pay a fine of five hundred dollars and costs. From which judgment he appealed by filing in this court on March 28th, 1910, a petition in error with case-made. Plaintiff in error has now filed his motion to dismiss said appeal for the reason that a parole has been granted, to be effective upon the payment of said fine and costs. The motion to dismiss said appeal is sustained and the appeal is accordingly dismissed and the cause remanded to the county court of Coal county.